Opinion by
Judge Pryor:
The award rendered at the instance of the parties to this controversy is a bar to the present proceeding. The object of this action is to settle the boundary of the lands owned by the appellant and *362appellees so as to fix the true dividing line between them. The parties long prior to the institution of the action made in writing, submitted this question to arbitration, and selected two of their neighbors as arbitrators. They reported in writing, specifying the boundary in accordance with the award. The parties were present with their witnesses and title papers, and no objection whatever made to the proceeding. There is no charge of fraud or improper conduct on the part of the arbitrators and their award seems to have been the result of the exercise of an impartial judgment on the facts before them. It is insisted that one of the appellees was an attorney at the time and that his view of the law influenced the action of the arbitrators. This is no reason for disturbing the award. The appellant should have had his attorney also, and was advised by the arbitrators to employ one before the investigation commenced. It was known by him that appellees had employed counsel, and if he was willing to- enter into the investigation without one it was his own fault. This is a. common law arbitration and is as much binding on the parties as if made in pursuance of the statute. Overly’s Ex'r, v. Overly’s Devisees, 1 Met. 117. A'parol agreement fixing a dividing line is binding on the parties. 6 Bush 669. That the parties failed to look to the question of title is immaterial, still it does not appear that the deed offered by appellant was rejected on the question of boundary, but on the contrary, one of the arbitrators says it was taken into consideration as well as the other evidence.

H. T. Clark, for appellant.


B. L. D. Guffy, for appellees.

If the appellant intended resorting to- a court of equity to aid him in fixing their dividing line, he should not have submitted the question to arbitration. After he has done' so- and lost, he has no claims upon a court of equity for relief;
Judgment affirmed.